DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2020 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 6-15 and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zhao WIPO Application No. :( WO 2017/211146 A1) hereinafter referred as Zhao.
For claim 1, Zhao teaches a computer-implemented method for determining a location of a device, comprising: 
obtaining a fingerprint of radio signals received by the device at a location to be determined (paragraph [0009], lines 1-3); 
determining the location of the device by applying trained functions to the fingerprint obtained (paragraph [0016], lines 1-3), the trained functions being trained with training (paragraph [0016], lines 3-8); and providing the location determined (paragraph [0018], lines 1-4).  
For claim 6, Zhao  teaches the method, wherein the radio signals include a plurality of Wi-Fi signals and wherein the fingerprint includes at least one of a signal strength and a base station ID of each of the Wi-Fi signals (paragraph [0009], lines 1-3) and (paragraph [0068], lines 1-4). 
For claim 7, Zhao teaches the method, wherein the radio signals include at least two different types of radio signals, selected from Wi-Fi signals, Bluetooth signals, GSM signals, and GPS signals (paragraph [0007], lines 1-5).  
For claim 8, Zhao teaches the method, wherein the fingerprint is a fingerprint of the radio signals and at least one signal of an environmental sensor arranged at the device (paragraph [0039], lines 1-9).  
For claim 9, Zhao teaches the method, further comprising: obtaining a GPS signal from the device (paragraph [0007], lines 1-5); and preselecting locations, determinable by the trained functions, based on the GPS signal obtained (paragraph [0037], lines 1-10).  
For claim 10, Zhao teaches the method, wherein the method is carried out at several points in time, wherein each respective determined location of the device (paragraph [0066], lines 1-6), at each of the several points in time, is respectively associated and stored with a corresponding timestamp (paragraph [0106]-[0107], lines 1-5).  
For claim 11, Zhao teaches the method, wherein the known locations are locations inside a building, each associated with a unique location name (paragraph [0068], lines 1-3).  
For claim 12, Zhao teaches a computer-implemented method for providing trained functions for determining a location of a device, comprising: 
receiving training fingerprints of radio signals received at a plurality of known locations (paragraph [0009], lines 1-3); 
applying functions to the training fingerprints received (paragraph [0016], lines 1-3), wherein for each respective training fingerprint of the training prints received (paragraph [0016], lines 3-8), a respective location is generated (paragraph [0018], lines 1-4); 65New Patent Application Docket No. 32860HC-003192-US 
determining a difference between the respective locations generated and the known locations (paragraph [0039], lines 9-20); 
(paragraph [0052], lines 6-12); and providing the trained functions for determining the location of the device (paragraph [0058], lines 4-7) and (paragraph [0060], lines 1-6).  
For claim 13, Zhao  teaches the method, wherein the receiving of the training fingerprints comprises: moving the device to each of a plurality of locations (paragraph [0058], lines 1-7); scanning for radio signals at each respective location of the plurality of locations (paragraph [0072], lines 1-2), and generating a respective training fingerprint of the radio signals for each respective location (paragraph [0061], lines 4-6); and providing a respective location name for each respective location (paragraph [0068], lines 1-3).  
For claim 14, Zhao teaches a computing device configured for localization of a field device, the computing device comprising: 
a memory ( see fig. 2); 
an interface ( see fig. 2); and
at least one processor ( see fig. 2), the memory storing instructions executable by the at least one processor, wherein execution of the instructions causes the computing device to execute at least:
 obtaining a fingerprint of radio signals received by the field device at a location to be determined (paragraph [0009], lines 1-3); 
determining the location of the field device by applying trained functions to the fingerprint obtained (paragraph [0016], lines 1-3), the trained functions being trained with training fingerprints of radio signals received at a plurality of known locations (paragraph [0016], lines 3-8); and providing the location determined  (paragraph [0018], lines 1-4). 
For claim 15, Zhao have been analyzed and rejected with the same rationale as claim 2 applied above.
For claim 16, Zhao teaches a tracking system comprising: at least one field device; and at least one computing device including the computing device (paragraph [0042], lines 14-16) and (paragraph [0053], lines 1-6).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 2-5 and 17-19 are rejected under 35 U.S.C. 103 as being un-patentable over Zhao WIPO Application No. :( WO 2017/211146 A1) hereinafter referred as Zhao, in view of Lucrecio et al   US Patent Application No.:( US 2019/0113632 A1) hereinafter referred as Lucrecio.
For claim 2, Zhao discloses the device further comprises at least one environmental sensor, the method further comprising: obtaining environmental sensor data of the at least one environmental sensor (paragraph [0039], lines 1-9).  as set forth in claim 1. However, Zhao disclose all the subject matter of the claimed invention with the exemption of the determining a 2.
Lucrecio from the same or analogous art teaches the determining a health condition for the device using the environmental sensor data obtained (paragraph [0065], lines 1-4); and providing the health condition determined (paragraph [0095], lines 1-6). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining a health condition for the device using the environmental sensor data obtained; and providing the health condition determined as taught by Lucrecio into the method for locating a wireless device of Zhao.   
The determining a health condition for the device using the environmental sensor data obtained; and providing the health condition determined can be modify/implemented by combining the determining a health condition for the device using the environmental sensor data obtained; and providing the health condition determined with the device. This process is implemented as a hardware solution or as firmware solutions of Lucrecio into the method for locating a wireless device of Zhao. As disclosed in Lucrecio, the motivation for the combination would be to use the health condition of the device that will help the system and the user to manage the remaining resources of the health condition more efficiently keeping a good device performance.
For claim 3, Zhao disclose all the subject matter of the claimed invention with the exemption of the determining the health condition for the device comprises: applying trained functions to the environmental sensor data obtained, the trained functions being trained with environmental sensor training data of a plurality of devices with known health conditions as recited in claim 3.
Lucrecio from the same or analogous art teaches the determining the health condition for the device comprises: applying trained functions to the environmental sensor data obtained, the trained functions being trained with environmental sensor training data of a plurality of devices with known health conditions (paragraph [0204], lines 1-9).  . Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining the health condition for the device comprises: applying trained functions to the environmental sensor data obtained, the trained functions being trained with environmental sensor training data of a plurality of devices with known health conditions as taught by Lucrecio into the method for locating a wireless device of Zhao.   
Lucrecio into the method for locating a wireless device of Zhao. As disclosed in Lucrecio, the motivation for the combination would be to use the health condition of the device that will help the system and the user to manage the remaining resources of the health condition more efficiently.
For claim 4, Zhao disclose all the subject matter of the claimed invention with the exemption of the health condition comprises a lifetime of a component tracked with the device as recited in claim 4.
Lucrecio from the same or analogous art teaches the health condition comprises a lifetime of a component tracked with the device (paragraph [0056], lines 1-10).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the health condition comprises a lifetime of a component tracked with the device as taught by Lucrecio into the method for locating a wireless device of Zhao.   
The health condition comprises a lifetime of a component tracked with the device can be modify/implemented by combining the health condition comprises a lifetime of a component tracked with the device with the device. This process is implemented as a hardware solution or as firmware solutions of Lucrecio into the method for locating a wireless device of Zhao. As disclosed in Lucrecio, the motivation for the combination would be to use the health’s device condition during the lifetime, helping the user to manage more efficiently the condition of the device.
For claim 5, Zhao teaches the method, wherein the applying of the trained functions to the fingerprint includes applying at least one machine-learning classification algorithm to the fingerprint by a neural network (paragraph [0052], lines 10-21).  
For claim 17, Zhao disclose all the subject matter of the claimed invention with the exemption of the health condition comprises a lifetime of a component tracked with the device as recited in claim 17.
Lucrecio from the same or analogous art teaches the health condition comprises a lifetime of a component tracked with the device (paragraph [0056], lines 1-10).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the health condition comprises a lifetime of a component tracked with the device as taught by Lucrecio into the method for locating a wireless device of Zhao.   
The health condition comprises a lifetime of a component tracked with the device can be modify/implemented by combining the health condition comprises a lifetime of a component tracked with the device with the device. This process is implemented as a hardware solution or as firmware solutions of Lucrecio into the method for locating a wireless device of Zhao. As disclosed in Lucrecio, the motivation for the combination would be to use the health’s device condition during the lifetime, helping the user to manage more efficiently the condition of the device.
For claim 18, Zhao  teaches the method,  wherein the radio signals include a plurality of Wi-Fi signals and wherein the fingerprint includes at least one of a signal strength (paragraph [0009], lines 1-3) and a base station ID of each of the Wi-Fi signals (paragraph [0068], lines 1-3).  
For claim 19, Zhao teaches the method, further comprising: obtaining a GPS signal from the device; and preselecting locations, determinable by the trained functions, based on the GPS signal obtained (paragraph [0072]-[0073], lines 1-3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:
US-20190348041-A1
Cella; Charles
US-20120194552-A1
Osterhout; Ralph F.
US-20130278631-A1
Border; John N.
US-20130127980-A1
Haddick; John D.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642